Aoioe(Rev.04/10) ,(Bais@o£f&§swvh©@r]a&A,-AC Documentl Filed 03/04/19 Pagelof 30

UNITED STATES DISTRICT COURT F l L E D

 

for the
Eastern District of California MAR U' 4 2019
CL,ERK U S. D| TR| T COURT
In the Matter of the Search of ) BEVAST€RN D':MCAUF°RMA
) epu v tenn
SUBJECT DEVICES identified in Attachment A ) Case No.
to the Supporting Aff`ldavit in Support of this )
Warrant ) 2:!9"SW-O164 AC

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (idennyj) the person or describe the
property to be searched and give its location).‘

SEE ATTACHMENT A, attached hereto and incorporated by reference.

located in the Eastem District of ' California , there is now concealed (identijj) the

 

person or describe the properly to be seized)!

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
|Zl evidence of a crime; ~
|Z[ contraband, fruits of crime, or other items illegally possessed;
|Zl property designed for use, intended for use, or used in committing a crime;
l:| a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Ojj’ense Description
18 U.S.C. § 2251(a) Sexual Exploitation of a Minor
18 U.S.C. § 2252(a) Receipt of Material Involving the Sexual Exploitation of Minors

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

|Zl Continued on the attached sheet.

l:| Delayed notice days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

//,//e/ ¢___ ............

Applicant s signature

FBI TFO, CHP Investigator, Richard Washabaugh

Printed name and title

Swom to before me and signed in my presence.

Date: if 2 11 j M `
Judge ’s signature

Allison Claire, U.S. Magistrate Judge

 

City and state: Sacramento, California

Printed name and title

 

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 2 of 30

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Richard Washabaugh, being duly swom, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I am a Task Force Officer (“TFO”) with the United States Federal Bureau of
lnvestigations (“FBI”) and have so been sworn since August of 2017. I am presently assigned to the to
the FBI’s CY-l Cyber Squad in Roseville, California. I am a law enforcement officer of the United
States within the meaning of Title 18, United States Code, Section 2510(7). I was trained as a police
officer at the California Highway Patrol (CHP) Academy in Sacramento, Califomia, and I am currently
employed by the CHP where I am assigned to the Computer Crimes Investigation Unit (CCIU).

2. I have completed numerous investigations concerning, among other things, possession of
child pomography, network intrusions, social engineering, theft and fraud, and l have prepared
numerous search warrants related to these crimes. Prior to my assignment with CClU, I was assigned to
patrol in the Oakland CHP office. During my tenure at this assignment, I interviewed hundreds of
victims, witnesses, and Suspects in connection with auto theft, shootings, criminal threats, assaults and
identity theft. This helped introduce me to the methodology and motivation involved in the commission
of these types of felony crimes. During my tenure there, I also prepared numerous search and arrest
warrants relating to the crimes that I have mentioned

3. Prior to my employment with the CHP, I earned a Bachelor of Arts in History from the
University of California, Davis. My initial training with the CHP included 27 weeks of instruction at the
CHP academy in West Sacramento. This training included traffic law enforcement, as well as other
related criminal activity, including fraud, rape, kidnapping, and assault. l graduated in October 2010
with a Basic Certificate from California’s Commission on Peace Officer Standards and Training
(POST).

4. During my career with the CHP, I have received numerous hours of investigator training
including field training, classroom instruction, methods on how to investigate crimes, interview and 1
interrogation methods, and preparing search warrants, which l have incorporated into many of the search

warrants I have written. I have also received 120 hours of investigator training that included 80 hours of

 

OO\]O`\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 3 of 30

Criminal Investigations Core Course training from the Robert Presley Institute of Criminal
Investigations. This course included field training, academic instruction, criminal investigation
methodology, interview and interrogation methods, and instruction on preparing search warrants.
During my tenure with the CCIU, l have also received over 1,000 hours in specialized training in digital
forensics presented by Guidance Sof`tware, BlackLight Technologies and the California Department of
Justice, Advanced Training Center. This training involved the seizing, processing and searching of
digital evidence in a forensically sound manner across multiple operating systems. It also covered the
best practices involved in digital forensics and high technology investigations

5. l have additionally received training in the investigation of child pornography over Peer
to Peer (P2P) networks through the lnternet Crimes Against Children Task Force (ICAC), of which l am
a member.

PURPOSE OF THE AFFIDAVIT

6. l make this Affidavit in support of an application for a search warrant for information
contained in multiple electronic devices (hereafter “Subject Devices”), seized, on authority from
California State search warrants, from Tariq MAJID’s person, vehicle and residence and currently in
CHP custody at 4949 Broadway Suite F104 in Sacramento, Califomia.

7. As set forth in more detail below, Tariq MAJID was arrested on state charges of
Possession of Child Pornography, California Penal Code 311.11(a); Possessing over 600 images of
Child Pornography, California Penal Code 311.11(c)(1); and Production of Child Pornography,
California Penal Code 31 1 .1(a), in or around November 2018. On January 2, 2019, a federal criminal
complaint issued, charging Majid with violations of Sexual Exploitation of a Minor (18 U.S.C.

§ 2251(a)) and Receipt of Material Involving the Sexual Exploitation of Minors (18 U.S.C. § 2252(a)).
On January 10, 2019, a federal grand jury returned an indictment charging Maj id with the same
offenses. See 2:19-cr-008-KJM.

8. Based on the authority of the aforementioned state search warrants, the Subject Devices
were initially searched by members of the investigative team, and each revealed indicia or evidence
related to the federal offenses identified above.

///

 

 

\OOO\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 4 of 30

9. The Subject Devices to be searched are described in the following paragraphs and in
Attachment A.
10. The information regarding the Subject Devices is as follows:
0 Item 1 - Toshiba hard drive, S/N: 943BTNQPTYP3l
0 Item 2 - Miscellaneous CD/DVDs located in case in cardboard box by the closet
0 ltem 3 - Western Digital Easy Store, S/N : WX41D370L4TH
0 Item 4 - Hitachi hard drive, S/N: lMG64LGD
0 Item 5 - Western Digital My Passport hard drive, S/N: WXE1A1706YKU
0 Item 6 - Emachine desktop computer, S/N: PTND5P2002220024773000
0 Item 7 - Alienware Laptop computer
0 Item 8 - Gray USB drive, PNY brand
0 Item 9 - Gray USB drive, SanDisk Cruzer mini
0 Item 10 ~ Gray USB drive, unknown make
¢ Item 11 - Blue USB drive, unknown make
¢ Item 12 - Black and red USB drive, Cruzer edge
0 Item 13 ~ Black and white USB drive, SanDisk Cruzer
0 Item 25 - A FUJIFILM Finepix JX310 digital camera with no battery or storage
¢ Item 26 - A silver USB drive with “Ecolab water softening 2007” which was plugged in
to a digital photo viewer
¢ Item 29 - A Sony fioppy disk
0 Item 30 - A Panasonic Compact Video Cassette
1 1. As set forth herein, there is probable cause to believe that the Subject Devices contain
evidence of, violations of 18 U.S.C. § 2252(a), Receipt/Distribution of Child Pornography, and 18
U.S.C. § 2251(a), Sexual Exploitation of Children.
12. The facts and conclusions in this affidavit are based on my personal knowledge gained

from my participation in this investigation, my training and experience, and information gained from

 

l The devices are identified by “1tem #” based on how they were marked and identified during
the initial state searches of Majid’s residence, vehicle, and person.

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 5 of 30

other law enforcement officers, and reports. Since this affidavit is being submitted for the limited
purpose of securing a search warrant, 1 have not included each and every fact known to me concerning
this investigation 1 have only set forth the facts that 1 believe are necessary to establish probable cause
for the alleged violations and to believe that evidence of those violations are contained in the Subject
Devices. Unless otherwise indicated, where actions, conversations, and statements of others are related
herein, they are described in substance and in part, and not intended to ref1ect everything that may have
been related in verbatim fashion.

TECHNICAL DEFINITIONS

13. The following definitions apply to this affidavit:

a. The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under the age of
eighteen years.

b. The term “child pornography” is defined in 18 U.S.C. § 2256(8) as: “[A]ny visual depiction,
including any photograph, film, video, picture, or computer or computer-generated image or
picture, whether made or produced by electronic, mechanical, or other means, of sexually
explicit conduct, where - (A) the production of such visual depiction involves the use of a
minor engaging in sexually explicit conduct; (B) such visual depiction is a digital image,
computer image, or computer-generated image that is, or is indistinguishable from, that of a
minor engaging in sexually explicit conduct; or (C) such visual depiction has been created,
adapted, or modified to appear that an identifiable minor is engaging in sexually explicit
conduct.

c. The term “sexually explicit conduct” is defined in 18 U.S.C. § 2256(2)(a) as “actual or
simulated - (i) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or
oral-anal, whether between persons of the same or opposite sex; (ii) bestiality; (iii)
masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of the genitals or
pubic area of any person.”

///
///
///

 

 

\OOQ\]O\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 6 of 30

THE INTERNET AND TECHNICAL TERMS RELATING TO COMPUTERS

14. As part of my training, 1 have become familiar with the lnternet (also commonly known
as the World Wide Web), which is a global network of computers and other electronic devices that
communicate with each other using various means, including standard telephone lines, high-speed
telecommunications links (e.g., copper and fiber optic cable), and wireless transmissions including
satellite. Due to the structure of the lnternet, connections between computers on the lnternet routinely
cross state and international borders, even when the computers communicating with each other are in the
same state. Individuals and entities use the lnternet to gain access to a wide variety of information; to
send information to, and receive information from, other individuals; to conduct commercial
transactions; and to communicate via electronic mail (“e-mail”). An individual who wants to use
lnternet e-mail must first obtain an account with a computer that is linked to the lnternet (through a
university, an employer, or a commercial service such as an “lnternet Service Provider” or “ISP” (see
definition of “Internet Service Provider” below). Once the individual has accessed the lnternet, that
individual can use Intemet mail services, including sending and receiving e-mail. In addition, the
individual can visit web sites and make purchases.

a. lnternet Service Providers (ISPs) and the Storage of ISP Records: lnternet Service
Providers (lSP) are commercial organizations that are in business to provide individuals and
businesses access to the lnternet. ISPS provide a range of functions for their customers
including access to the lnternet, web hosting, e-mail, remote storage, and co-location of
computers and other communications equipment. ISPs can offer a range of options in
providing access to the lnternet including telephone based dial-up, broadband based access
via digital subscriber line (DSL) or cable television, dedicated circuits, or satellite based
subscription ISPs typically charge a fee based upon the type of connection and volume of
data, called bandwidth, which the connection supports. Many ISPs assign each subscriber an
account name - a user name or screen name, an “e-mail address,” an e-mail mailbox, and a
personal password selected by the subscriber. By using a computer equipped with a
telephone or cable modem, the subscriber can establish communication with an ISP over a

telephone line or through a cable system, and can access the lnternet by using his or her

 

\lG'\U\-l>b)l\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 7 of 30

account name and personal password. ISPs maintain records (ISP records) pertaining to their
subscribers (regardless of whether those subscribers are individuals or entities). These
records may include account application inforrnation, subscriber and billing information,
account access information (often times in the form of log files), e-mail communications,
information concerning content uploaded and/or stored on or via the ISP’s servers, and other
information, which may be stored both in computer data format and in written or printed
record format. ISPs reserve and/or maintain computer disk storage space on their computer
system for their subscribers’ use. This service by ISPs allows for both temporary and long-
term storage of electronic communications and many other types of electronic data and files.
Typically, e-mail that has not been opened by an ISP customer is stored temporarily by an
ISP incident to the transmission of that e-mail to the intended recipient, usually within an
area known as the home directory. Such temporary, incidental storage is defined by statute
as “electronic storage” (18 U.S.C. § 2510 (15)). A service provider that is available to the
public and provides storage facilities after an electronic communication has been transmitted
and opened by the recipient, or provides other long-termstorage services to the public for
electronic data and files, is defined by statute as providing a “remote computing service” (18

U.s.C. § 2711(2)).

. lnternet Protocol Address (IP Address): Every computer or device on the lnternet is

referenced by a unique lnternet Protocol (IP) address the same way every telephone has a
unique telephone number. An IP address is a series of four numbers separated by a period
Each number is a whole number between 0 and 254. An example of an IP address is
192.168.10.102. Each time an individual has accessed the Internet, the computer from which
that individual initiated access is assigned an IP address. A central authority provides each
ISP a limited block of IP addresses for use by that ISP’s customers or subscribers. Most
ISP’s employ dynamic IP addressing, that is they allocate any unused 1P addresses at the time
of initiation of an lnternet session each time a customer or subscriber has accessed the
lnternet. A dynamic IP address is reserved by an ISP to be shared among a group of

computers over a period of time. The ISP logs the date, time, and duration of the lnternet

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 8 of 30

session for each IP address and can identify the user of that IP address for such a session
from these records. On the other hand, some ISPs, including most cable providers, employ
static IP addressing, that is a customer or subscriber’s computer is assigned one IP address
that is used to identify each and every lnternet session initiated through that computer. In
other words, a static IP address is an IP address that does not change over a period of time
and is typically assigned to a specific computer.

Log file: Log files are records automatically produced by computer programs to document
electronic events that occur on computers. Computer programs can record a wide range of
events including remote access, file transfers, logon/logoff times, and system errors. Logs
are often named based on the types of information they contain. F or example, web logs
contain specific information about when a Web site was accessed by remote computers;
access logs list specific information about when a computer was accessed from a remote
location; and file transfer logs list detailed information concerning files that are remotely
transferred

Trace Route: A trace route is an lnternet debugging tool used to document the list of inter-
connected computers between two computers on the lnternet. A trace route will list the
names and IP addresses of computers that provide the physical link between two computers
on the lnternet. Trace routes are useful tools to help geographically identify where a
computer on the lnternet is physically located, and usually includes information about the
registered owner of computers on the lnternet.

Uploading: Uploading is transmission of a file from one computer to another computer.
From an lnternet user's point-of-view, uploading is sending a file to a computer that is set up
to receive it.

Downloading: Downloading is the transmission in the other direction: from one computer
system to another. F rom the lnternet user's point-of-view, to download a file is to request it
from another computer (or from a Web page on another computer) and to receive it.

Hash values/hashing: A hash function or hash algorithm is a function for summarizing or

assigning a value for identifying data. Such a summary is known as a hash value or simply a

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 9 of 30

hash and the process of computing such a value is known as hashing. A hash value can then
act as a signature for the original data, without revealing its contents.

i. Every image, photograph, document or movie found on a computer can be run
through a hashing process that will calculate the unique hash value for that file. A
hash value is a set of numbers and letters strung together and, once assigned, this hash
value cannot be altered If the same image is hashed twice, the hash value will
remain consistent; however, if even l pixel of an image is altered that new image will
generate a new hash value.

ii. A hash value is a mathematical fingerprint of a digital photograph or movie, and is
most often used by file-sharing networks such as el\/Iule to help identify and
authenticate specific photographs or movies.

iii. There are several types of popular hash functions, including MD5 and SHA-l , but
each operate in basically the same way, with the SHA-l hash function assigning a
hash value that is typically longer than that used by the MD5 hash function. The
el\/Iule network uses the MD4 hash function.

h. Peer-to-Peer (P2P): P2P file sharing programs are a standard way of transferring files from
one computer system to another while connected to the Intemet. Peer-to-Peer file sharing
programs allow groups of computers using the same file sharing network, e.g. “el\/Iule” to
connect directly with each other and to share files from one another’s computer systems.

i. Peer-to-Peer Hash Database: A database of hash values calculated from known Child
Pornography images and videos. This database is housed in Florida, USA. This database has
been in existence since 2004. Officers that are trained in child exploitation investigations
contribute to the contents of the database. The database is regularly audited to maintain its

integrity and conforms to the federal definition of child pornography

COMPUTERS AND CHILD PORNOGRAPHY

15. Based upon my knowledge, training, and experience in child exploitation and child

pornography investigations, and the experience and training of other law enforcement officers with

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 10 of 30

whom I have had discussions, computers and computer technology have revolutionized the way in
which child pornography is produced, distributed and utilized Prior to the advent of computers and the
lnternet, child pornography was produced using cameras and film, resulting in either still photographs or
movies. The photographs required darkroom facilities and a significant amount of skill in order to
develop and reproduce the images. As a result, there were definable costs involved with the production
of pornographic images. To distribute these images on any scale also required significant resources.
The photographs themselves were somewhat bulky and required secure storage to prevent their exposure
to the public. The distribution of these wares was accomplished through a combination of personal
contacts, mailings, and telephone calls, and compensation for these wares would follow the same paths.
More recently, through the use of computers and the lnternet, distributors of child pornography use
membership-based/subscription-based web sites to conduct business, allowing them to remain relatively
anonymous. n

16. In addition, based upon my own knowledge, training, and experience in child exploitation
and child pornography investigations, and the experience and training of other law enforcement officers
with whom I have had discussions, the development of computers has also revolutionized the way in
which child pornography collectors interact with, and sexually exploit, children. Computers serve four
basic functions in connection with child pornography: production, communication, distribution, and
storage. More specifically, the development of computers has changed the methods used by child
pornography collectors in these ways:

17. Producers of child pornography can now produce both still and moving images directly
from a common video or digital camera. The camera is attached, using a device such as a cable, or
digital images are often uploaded from the camera’s memory card, directly to the computer. Images can
then be stored, manipulated, transferred or printed directly from the computer. lmages can be edited in
ways similar to how a photograph may be altered Images can be lightened, darkened, cropped, or
otherwise manipulated The producers of child pornography can also use a device known as a scanner to
transfer photographs into a computer-readable format. As a result of this technology, it is relatively

inexpensive and technically easy to produce, store, and distribute child pornography. 1n addition, there

 

 

 

\IO'\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 11 of 30

is an added benefit to the pornographer in that this method of production does not leave as large a trail
for law enforcement to follow.

18. The Intemet allows users, while still maintaining anonymity, to easily locate (i) other
individuals with similar interests in child pornography; and (ii) web sites that offer images of child
pornography. Child pornography collectors can use standard Intemet connections, such as those
provided by businesses, universities, and government agencies, to communicate with each other and to
distribute child pornography. These communication links allow contacts around the world as easily as
calling next door. Additionally, these communications can be quick, relatively secure, and as
anonymous as desired All of these advantages, which promote anonymity for both the distributor and
recipient, are well known and are the foundation of transactions between child pornography collectors
over the lnternet. Sometimes the only way to identify both parties and verify the transportation of child
pornography over the lnternet is to examine the recipient’s computer, including the lnternet history and
cache to look for “footprints” of the web sites and images accessed by the recipient,

19. The computer’s capability to store images in digital form makes it an ideal repository for
child pornography. The size of the electronic storage media (commonly referred to as a hard drive) used
in home computers has grown tremendously within the last several years. Hard drives with the capacity
of 1000 gigabytes are not uncommon. These drives can store thousands of images at very high
resolution. Magnetic storage located in host computers adds another dimension to the equation. It is
possible to use a video camera to capture an image, process that image in a computer with a video
capture board, and save that image to storage in another country. Once this is done, there is no readily
apparent evidence at the “scene of the crime.” Only with careful laboratory examination of electronic
storage devices is it possible to recreate the evidence trail.

THE eMULE NETWORK

20. 1 know from my training and experience that peer-to-peer (P2P) networks are frequently
used in the trading of child pornography. I know that one network, known as the eMule network, is
being used to trade digital files, including still image and movie files, of child pomography, Based on

my training and experience, I know the following about the operation of the eMule file-sharing network:

10

 

 

\DOO\]G'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 12 of 30

21. The eMule network can be accessed by computers running many different client
programs, some of which include Limewire, Shareaza, and Bearshare to name a few. These programs
share common protocols for network access and file sharing. The user interface, features and
configuration may vary between clients and versions of the same client.

22. During the installation of a eMule client, various settings are established which configure
the computer to share files. Depending upon the eMule client used, a user may have the ability to
reconfigure some of those settings during installation or after the installation has been completed

23. Typically, a setting establishes the location of one or more directories or folders whose
contents (files) are made available to other eMule users to download This location is commonly
referred to as the “Shared Folder.”

24. F iles located in a user’s shared directory are processed by the client software. As part of
this processing, an MD4 hash value is computed for each file in the user’s shared directory.

25 . A “digital file” processed by this MD4 operation results in the creation of an associated
hash value often referred to as a digital si gnature. One can conclude with certainty which greatly
exceeds 99.99 percent that two or more files with the same MD4 digital signatures are identical copies
of the same file regardless of their file name,

26. The el\/Iule network uses MD4 values to improve network efficiency. Users may receive
a selected file from numerous sources by accepting segments of the file from multiple users and then
reassembling the complete file on the local computer. The client program succeeds in reassembling the
file from different sources only if all the segments came from exact copies of the same file. The
network uses MD4 values to ensure exact copies of the same file are used during this process.

27. The client programs, when installed and running, allows the user to search for pictures,
movies and other files by entering descriptive text as search terrns.

28. Entering search terms returns a list of files and descriptive information including in some
client software the associated MD4 digital signature. By using this procedure, a person is able to
compare the MD4 signatures of files being shared by users in the network to the MD4 signatures of any
file including those of movies or images of child pornography. Once a matching set of digital signatures

is identified a person using this publicly available software client is able to initiate a download of this

ll

 

 

\lO'\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 13 of 30

filethrough the eMule network, These results are presented to the user to allow that user to select a file
to download and then to receive it from other users

29. When a download of a file is initiated, the user is presented with a list of users
(candidates) who broadcasted to the eMule network that they have the requested file available for others
to download

30. Obtaining files from the eMule network, as described herein, returns the candidate list,
including IP addresses, which can be used to identify the location of computers A review of the MD4
signatures allows an investigator to identify the files which are child pomography,

31. The Child Protection System (CPS) is a computer software program developed by Special
Agent Flint Waters, Wyoming Division of Criminal Justice. CPS has several functions that assist in the
regionalization and tracking of IP addresses. Utilizing several automated detection processes, CPS will
identify and log huge quantities of worldwide IP addresses that are identified as participating in the
possession and distribution of child pomography. Investigators can access the CPS system and perform
a query identifying suspect lP addresses that are in theirjurisdiction CPS will also keep record of each
time an IP address is identified as being a download candidate for suspected child pornography on the
eMule network. CPS also keeps record of each time a user’s GUID is identified as being a download
candidate for suspected child pornography on the eMule network.

32. When an investigator queries activity within their jurisdiction, they are presented with a
list of IP addresses generated by the CPS allowing them a starting point for a potential investigation of a
computer which is likely to be within their jurisdiction.

33. This process allows investigators to identify computers, originating from an IP address
likely to be in their jurisdiction containing eMule or compatible software and possessing suspected child
pornography files

34. Once a computer at a specific IP address is identified as being in possession of child
pomography, investigators using the CPS software, can generate a historical report showing the dates
and times that a computer at that particular IP address was logged on the eMule network and the MD4
hash values of any suspected child pornography images or videos that was being shared by that

computer. This function is known as the “IP History”.

12

 

 

 

.p

\OOO\IO'\'J\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 14 of 30

35. When an IP is identified by the CPS system, typically the GUID associated to the eMule
client operating on that computer is captured An investigator, using the CPS software, can also
generate a historical report showing the dates and times that a specific GUlD was logged on the eMule
network, the IP address used and the SHAl hash values of any suspected child pom images or videos
shared by that computer. This function is known as the “GUID History”

36. Detective William Wiltse, Oregon Police Department, created an automated software
application called Peer Spectre that searches the eMule network for files using known child pornography
search terms The software application identifies computers at IP addresses that have files in their
shared folder whose hash values match the database of suspected child pornography hash values The
software reads these reported download candidates and logs the IP address, time, date, MD4 hash values
and filenames for each individual computer in the same way every time. The information gathered by
Peer Spectre is uploaded to the Child Protection System, allowing officers the ability to query that data
at any time. Each file of suspected child pornography is documented and run through various other
hashing algorithms (MD5, SHA-l, etc.).

37. 1 know from my training and experience that an investigator can review these details and
identify a pattern of activity that links a single IP address to specific files of child pornography with an
extremely high degree of accuracy. Peer Spectre automates the search process but conducts and reports
the search in the same manner that has previously been done by individual investigators Peer Spectre
does not report details that are not also discoverable by the general public using lnternet available

software.

CONDUCT OF INDIVIDUALS INVOLVED IN CHILD PORNOGRAPHY
38. Based upon my training and experience, and the training and experience of other law
enforcement officers with whom 1 have spoken or whose reports l have read, as well as my
conversations with suspects, 1 am aware that the following characteristics are generally found in varying
combinations in people who produce, trade, distribute, or possess images of minors engaged in sexually
explicit conducts ,
39. These people view children as sexual objects They receive gratification from sexually

explicit images of minors

13

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 15 of 30

40. These people collect sexually explicit images of minors, which they use for their own
sexual gratification and fantasy.

41. Some of these people do not dispose of sexually explicit images of minors because the
images are treated as prized possessions They store such images in many different formats including
photos, printouts, magazines, videotapes, and many forms of digital media such as hard drives, diskettes,
USB drives, video cassettes, and CD-ROl\/Is or DVDs They store such images in many different places
including their home, their car, and other areas under their control.

42, Those that do dispose of sexually explicit images of minors often do so in order to avoid
detection Peer to peer networks make child pornography readily available for download at any time.
These people often download and delete the same set of illicit images or videos repeatedly rather than
permanently storing them.

43. These people use sexually explicit images of minors as a means of reliving fantasies or
actual sexual encounters They also use the images as keepsakes and as a means of gaining acceptance,
status, trust, and psychological support by exchanging, trading, or selling the images to other people
with similar interests

44. These people go to great lengths to conceal and protect from discovery their collection of
sexually explicit images of minors They may have passwords to access programs or control encryption
written down either in the vicinity of their computer, or on their person, for instance, in their wallet or an
address book.

45. These people maintain images of minors with whom they have had sexual contact. If
such a person takes a picture of a minor, depicting the minor in the nude, there is a high probability the

minor was used to produce sexually explicit images

THE INVESTIGATION AND FACTS SUPPORTING PROBABLE CAUSE
46. On October 15, 2018, I accessed the Child Protective System (CPS) for the purpose of
investigating California computers in order to identify persons involved in the receipt and distribution of
child pornography and sexual exploitation of children through the use of P2P file sharing over the

lnternet. The lnternet is a means and facility of interstate and foreign commerce.

14

 

 

\lO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 16 of 30

47. At this time 1 noted that IP address 73.170.194.164 was identified by the Child Protective
System (CPS) automated software as a download candidate for suspected child pornography
approximately 1588 times from July 4, 2018, and October 12, 2018.

48. 1 also noted the filenames, reported by CPS, as displayed by the computer located at IP
address 73.170.194.164. The following are some of the filenames reported by the software:

0 little Thaiboys-bibcam_ 2009_ fucks cumsikdv _rbv. boys_ pedo_ best _very cute thai
bois_pjk_pl01_preteen.9548.avi

0 K99 - Jonatan Cum Bj (Pthc Gay Pedo) Boy - 13Yo Jerks Off Then Sucks Cam Guy_
Facial - k99 - Jonatan.avi

0 12yr old boy fucking a 10yr old girl (3min 26secs).MPG

49. 1 know that filenames do not always accurately depict the contents of the file so 1
compared the SHAl hash values of the above files (as reported by CPS) with the same SHAl hash
values of known child pornography files recovered in previous investigations These files had been
downloaded, from previous investigations and are maintained for verification purposes 1 queried the
SHAl hash values of the above files and found them to depict the listed conduct;

o SHAl hash value TP4A7NZSCLXGUONNRQN716P1FU3T7BZC, shared by the suspect
at the 1P address 73.170.194.164 on October 12, 2018 at 0918 hours GMT.

o 1 viewed this file from a previous investigation and found it to be a color video
which was 9 minutes in length. The video depicts two juvenile males engaged in
oral copulation and anal sex with each other. The file is identified by name as
“(b) little Thaiboys-bibcam_ 2009_ fucks cums_kdv _rbv. boys_ pedo_ best
_very cute thai bois_pjk_pl01_preteen9548.avi”

o SHAl hash value TWB22KC5CD154LTSFHNCBWXEHQRZCDHF, shared by the
suspect at the 1P address 73.170.194.164 on October 7, 2018 at 0724 hours GMT

o 1 viewed this file from a previous investigation and found it to be a color video
which was 19 minutes and 52 seconds in length. This video depicts ajuvenile
male masturbating and inserting a foreign object into his own anus. The boy then

orally copulates an adult male. The file is identified by name as “K99 - Jonatan

15

 

 

OO\]O'\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 17 of 30

Cum Bj (Pthc Gay Pedo) Boy - 13Yo Jerks Off Then Sucks Cam Guy_ Facial -
k99 - Jonatan.avi”
0 Sl-IAl hash value F3XAZD5UJ7TL2KCQSGOl-13RRG1-1LZ42ZBSshared by the suspect
at the IP address 73.170.194.164 on October 7, 2018 at 0427 hours GMT.

o 1 viewed this file from a previous investigation and found it to be a color video
which was 3 minutes and 26 seconds in length. The video depicts a juvenile male
engaged in vaginal sex with ajuvenile female. The file is identified by name as
“12yr old boy fucking a 10yr old girl (3min 26secs).MPG”

50. 1 used the internet lP trace program http://www.centralops.net and 1 was able to
determine Comcast Cable Communications (Comcast) issued the IP address 73.170.194.164 to the
subscriber. The address further resolved to an unknown user in Solano County. 1 have used the internet
IP trace program http://www.centralopsnet for this purpose multiple times for approximately 50 prior
investigations

51. Centralops.net utilizes ARIN ’s Whois a query and response protocol that is used for
querying databases that store registered users or assignees of an lnternet resource, such as IP addresses
or domain names

52. ARIN ’s Whois service is a public resource that allows a user to retrieve information
about lP number resources organizations and Points of Contact (POCs) registered with ARfN. lt pulls
this information directly from ARIN ’s database, which contains 1Pv4 and va6 addresses Autonomous
System Numbers (ASNs), organizations customer reassignments and related POCs.

53. Based on my training and experience, and based on the foregoing, l believe that a
violation of18 U.S.C. § 2252(a)(2) occurred The SHAl has values associated with the files
downloaded by the suspect lP address 73.170.194.164 were confirmed as child pornography by my
observation The file names also contain common child pornography terms such as “pthc,” and refers to
the victims ages “13Yo and 10 yr old”

54. On October 18, 2018, 1 sent a preservation request to Comcast requesting the records
related to the suspect IP address on the date of October 7, 2018 and October 12, 2018 at the times of the

above downloads be preserved

16

 

 

U\-l>L)->l\.)

\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 18 of 30

55. On October 19, 2018, 1 authored Solano County Search Warrant 68-1018 for the
subscriber information related to the IP address of 73.170.194.164 which was signed by the Honorable
Judge Donna Stashyn, Solano Superior Court Judge. 1 served this search warrant to Comcast Cable
Communications via their online law enforcement portal.

56. On October 24, 2018, 1 received an email from Comcast stating a response had been
posted to their law enforcement portal. This response identified the following subscriber for the IP
address 73.170.194.164 at the noted time of the above downloads:

Cintia Ochoa

164 Coloma Way

Vallejo, CA 94589

57. On November 26, 2018, 1 obtained a search warrant for 164 Coloma Way Vallejo, CA,
signed by the Honorable Judge Wendy Getty, and 1 along with other officers executed it. j

58. During the execution of the warrant, ten residents were identified

MAJID, TARIQ (Not present at the time of service)
MELGOZA, YOHAN

OCHOA, JOSE

[Redacted Minor Name]

MUERA, GUADALUPE

LOPEZ, MICALALA

AMERICANO, MARIANA

SIERRA, WALTER

NAVARRO, JOSE CARLOS

NAVARRO, ALEJANDR()

59. Several of the residents were interviewed, but Maj id was not present at that time.
Through subsequent interviews 1 learned that Guadalupe Muera rented out the rooms to people,
including her son Jose Ochoa and his family. According to Ochoa, he had given the Wi-Fi password to
MAJID and Yohan l\/lelgoza. Ochoa stated MAJID often had children come to the house to play video
games in his room. Jose Ochoa told MAJID multiple times not to bring children in the house but
MAJID continued to do so. He stated he had seen a laptop in MAJIDs room.

60. While conducting the search, CHP Investigator Andrade performed a live preview of an

Alienware laptop located in MAJID’s room, using a forensically sound program. lnvestigator Andrade

17

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 19 of 30

navigated to the file path: ThisPC\Downloads\eMule\lncoming and noted it contained 60 files.
Investigator Andrade was able to see approximately 20 files which were all videos. These video files all
had file names consistent with child pornography terms such as pthc [pre-teen hard core], 10yo and
12yo. Investigator Andrade viewed the file’s thumbnail picture (which is a single frame of the video)
and identified 11 of these thumbnails as child pomography.

61. 1nvestigator Cates also located a photograph of a man with three young boys in Majid’s
room. 1 brought Jose Ochoa into the room, pointed to the picture and asked who the man was Jose
Ochoa stated this was MAJID.

62. After further investigation confirming MAJ 1D’s identity, he was located and placed in
custody based on the child pornography found on the computer in the room he was renting.

63. Investigators began processing the evidence taken from MAJ 1D’s room at the CCIU and
they located multiple files that they identified as child pornography across several of the Subject
Devices They further located several picture and video series depicting the sexual assault of at least one
child on a bed closely resembling MAJlD’s.

64. Following MAJID’s arrest, he was taken into custody and interviewed at a Solano County
Sherist facility. Following an advisement of his Miranda rights, MAJ 1D related the following, in
summary:

a. MAJ 1D’s had been renting a room at 164 Coloma Way Vallejo, CA for approximately six
months He has his own room and spends most of his time at work. He stated he had been
sexually molested as a child and was still trying to deal with the pain and trauma.

b. MAJ 1D’s was shown several photographs of his room and bed taken during the search
warrant service that morning. MAJID’s identified them as belonging to him. He was shown
the first photograph,from a series found on his devices which depicted a young boy who
appeared to be unconscious on a bed similar in size, form and bedsheets to MAJID’s bed.
MAJID’s admitted the bedsheets were his that he had taken this series of photographs and
admitted he had exposed the boy’s genitalia and photographed him. MAJID’s identified this

boy to Investigator Cates and me. The boy will be referred to as John Doe 1.

18

 

 

\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 20 of 30

c. lnvestigator Cates showed MAJID’s a second photograph which was also the first in a series
that depicted the sexual assault of another young boy. The bedding in this series was also
consistent with the blankets and sheets seen on MAJlD’s bed MAJID identified this child
by first name only and he will be referred to as John Doe 2. MAJID made admissions to
taking these photographs and a video and of fondling the boy’s genitalia. [John Doe 2 is
currently about 20 years old, but had met MAJID when he was a minor. The video appears
to depict John Doe 2 when he was a minor.]

d. MAJID told lnvestigator Cates we would locate four or five other such victims who he had
photographed in a similar manner, and stored the images in the Subject Devices

e. Later, Investigator Cates identified John Doe 1 as being 9 years of age at the time the
exploitative photographs had been taken. When John Doe l was later located, it was learned
that he is currently 16 years old. Thus, the series of images taken of him occurred in or about
2011. MAJID indicated in the interview that he had lived in Vallejo during this time.

65. Approximately 150 images and videos were discovered during the search of the Subject
Devices which depicted the sexual assault of John Doe 1 and John Doe 2. Below are details of two of
these images/videos:

a. John Doe 1: 1 noted the file DSCF2239.JPG while searching Item 1 (A Toshiba Hard Disk
Drive). This image file is the ninth in a series which depict John Doe l asleep in a supine
position on bed sheets which closely resemble MAJID’s bedding. This image depicts John
Doe l’s pants and underwear pulled aside so that his genitalia are exposed while a black
adult hand manipulates his penis John Doe 1 appears to be prepubescent in this image based
on his physical attributes According to this file’s EXIF data (information stored within the
file) the image was taken on January 4, 2011 by a FUJIFILM FinePix JX310 digital camera.
According to John Doe l’s date of birth he would have been 9 years old if this time is
correct. Based on my training and experience 1 know that FUJIFILM cameras are
manufactured outside of the United States.

b. John Doe 2: 1 noted the file “HBO.AVI” while searching Item 4 (A Hitachi Portable Hard

Disk Drive). The file is a color video, one minute and twenty-seven seconds in length. This

19

 

 

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 21 of 30

video file depicts John Doe 2 laying, shirtless in a supine position on bed sheets which
closely resemble MAJID’s bedding. His shorts and underwear are pulled aside so that his
genitalia are exposed and a black adult hand masturbates John Doe 2’s penis John Doe 2
appears asleep throughout the video. Based on the video’s metadata, it was taken on
September 2nd, 2012 using the same FUJIFILM FinePix JX310 digital camera. Based on
John Doe 2’s date of birth, he would have been fourteen years old if this time is correct.

66. MAJ 1D was ultimately arrested on state charges of Possession of Child Pornography,
California Penal Code 311.11(a); Possessing over 600 images of Child Pomography, California Penal
Code 311.1 l(c)(l); and Production of Child Pornography, California Penal Code 311.1(a).

67. Following the interview, 1 loaded the image of the operating system drive taken from
MAJID’s laptop into EnCase V.8.07.00.93 and exported the NTUSER.DAT file associated with the user
profile “tariq.” (1nvestigator’s Note: The NTUSER.DAT file contains information associated with a
particular user’s profile on a windows computer. This can include the most recently used and/or
accessed files and information related to attached devices.).

68. 1 exported the NTUSER.DAT file and used RegRipper 2.8 to decode the data. 1 noted the

some of the following under the “Recent Docs:”

recentdocs v.20100405

(NTUSER.DAT) Gets contents of user's RecentDocs key
RecentDocs

**All values printed in MRUList\l\/IRUListEx order.
Software\Microsoft\Windows\CurrentVersion\Explorer\RecentDocs
LastWrite Time Tue Nov 27 17:12:47 2018 (UTC)

86 = Alienware RAM Capture 0911 hrs

114 = Alienware.dmp

92 = F:\

144 = IEFTriageAndStandard (F:)

69 : System and Security

147 = ::{BB06COE4-D293-4F75-8A90~CB05B6477EEE}

80 = Temp
7 = [pthc_preview.mp4
3 = lh

85 = pthc 2017 asian boy fucked by father and jerk of dick for cum(l).mp4

99 = inA©dit-slideshow-vidA©o jura little boylove preteen pedo nude gay boy 10yo -
24'33"-.mp4

53 = PTHC 2017 Marusa Awesome 10yo Red Hair Girl 04.mkv

96 = New 2018 Vicky Collection babyboy4cumfun 12 yo boy Pedoman nude children
pedo NABULT 14yo.mpg

50 = New Olaf Framke Collection 2006 - Zoophilia Part 7 - Pedo Underage Children
Animals Rape Bdsm Scat Snuff Bizarre Pthc Kiddy Boy Gay Torture Sodomie.rm

20

 

 

\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 22 of 30

136 = 12Yo Girl Gets Fucked By A 10Yo Boy With Cocksuck And At Last Creampie.avi
89 = 11 and 12 yr old spanish boys suck each other off.mpg

104 = [Naturist Boy] Fkk Nudist - FAS-Family (Preteen Boys).wmv

123 = [boylove].Chinese little boy like 1 lyo was fucked by man insert ass and cum on
face screaming and crying.mkv

68`=' Tariq Majid Resume 2018.pdf
87 = Chivo
88 = chivo best.AVl

65':' Axel

137 = Pedo - Yoboy-Man-l0Yo-Blonde-Boy-Sucks-And-Is-Anal-Fucked-15m358.mpg

42 = Olaf Framke Collection v0023 - Gay Boys Anal Blowjob Hardcore Sex Pedo
Lolita Rape Bondage Hentai Fkk Kiddy Preteen Underage Pthc.mpg

105 = Olaf Framke Collection v0006 - Gay Boys Anal Blowjob Hardcore Sex Pedo
Lolita Rape Bondage Hentai Fkk Kiddy Preteen Underage Pthc.mpg

26 = Olaf Framke Collection 2007 - v186 - Pedo Gay Kiddy Boys Bareback Pthc
Bizzare Zoophilia Rape Underage Bdsm Hentai Scat Snuff.mpg

107 = Olaf Framke Collection 2007 - v113 - Pedo Gay Kiddy Boys Bareback Pthc
Bizzare Zoophilia Rape Underage Bdsm Hentai Scat Snuff_mout.avi

51 = Man Teaching 12Yo Cute Boy Fuck (Preteen Dick Ass Erection Sex Porno Pedo
Bibcam lncest Shota Naked).mpg
14 = lolitabay lsh sweetlolita pthc-pedo-lolita Vicky Collection childlover 10yo boys
PedoBrother.mkv
56 = lolita4u recife 2018 pthc deedesi frifam Indian lolita 9yo pthc-pedo-lolita.mpg
84 = liluplanet Vicky Collection pthc-pedo-lolita VIDEO-ANGELS 12yrs goddess on

green young speedo boy.mpg ~ A ~ A
38 = kiddy pthc-pedo-lolita pthc-preteen-pedo llaAfAfA,Aios 2018 pthc Tara

kingpass.mpg
21 Goicochea Vincent Pedofilia French Collection R@Ygold Nice 04 (Man & Preteen

Boy) Gay Dildo 10Yo Pthc Hussyfan.mpg

69. The above shows multiple, recently accessed, files containing terms consistent with child
pornography.

70. To date, forensic experts have located approximately 500 video files and at least 10,000
image files depicting child pornography across the Subject Devices

71. On or about November 29, 2018, John Doe 1 was located He is currently 16 years old
John Doe 1’s mother was present and identified MAJID in a photograph, claiming he was her son’s
“mentor.” John Doe l identified himself in a photograph located during the search. He identified the
bed sheets as MAJ 1D’s and further related that the hand in the photograph pulling his shorts to the side
appeared to be MAJ 1D’s. John Doe 1 became very emotional at this point.

72. Investigators identified approximately 51 photographs in the series depicting the sexual

assault of John Doe 1 who was determined to be 9 years old at the time of the assault.

21

 

 

Ll\-LL»J[\)

\OOO\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 23 of 30

ELECTRONIC STORAGE AND FORENSIC ANALYSIS
73. Based on my knowledge, training, and experience, 1 know that electronic devices can
store information for long periods of time. Similarly, things that have been viewed via the lnternet are
typically stored for some period of time on the device. This information can sometimes be recovered
with forensics tools
74. There is probable cause to believe that things that were once stored on several of the
Subject Devices may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, 1 know that computer files or remnants of
such files can be recovered months or even years after they have been downloaded onto a
storage medium, deleted, or viewed via the lnternet. Electronic files downloaded to a storage
medium can be stored for years at little or no cost. Even when files have been deleted, they
can be recovered months or years later using forensic tools This is so because when a
person “deletes” a file on a computer, the data contained in the file does not actually
disappear; rather, that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files or remnants of deleted files may reside in free space or slack space-
that is in space on the storage medium that is not currently being used by an active file-for
long periods of time before they are overwritten 1n addition, a computer’s operating system
may also keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files computer storage media-in particular, computers’
internal hard drives-contain electronic evidence of how a computer has been used, what it has
been used for7 and who has used it. To give a few examples this forensic evidence can take
the form of operating system configurations artifacts from operating system or application
operation, file system data structures and virtual memory “swap” or paging files Computer
users typically do not erase or delete this evidence, because special software is typically
required for that task. However, it is technically possible to delete this information

d. Similarly, files that have been viewed via the lnternet are sometimes automatically

downloaded into a temporary lnternet directory or “cache.

22

 

 

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 24 of 30

75. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence of the
crimes described on the warrant, but also forensic evidence that establishes how the Device was used,
the purpose of its use, who used it, and when There is probable cause to believe that this forensic
electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the storage
medium but has since been deleted or edited, or of a deleted portion of a file (such as a
paragraph that has been deleted from a word processing file). Virtual memory paging
systems can leave traces of information on the storage medium that show what tasks and
processes were recently active. Web browsers, e-mail programs and chat programs store
configuration information on the storage medium that can reveal information such as online
nicknames and passwords Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other external
storage media, and the times the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in which they were created

b. Forensic evidence on a device can also indicate who has used or controlled the device. This
“user attribution” evidence is analogous to the search for “indicia of occupancy” while
executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may, after
examining this forensic evidence in its proper context, be able to draw conclusions about
how electronic devices were used, the purpose of their use, who used them, and when

d The process of identifying the exact electronically stored information on a storage medium
that are necessary to draw an accurate conclusion is a dynamic process Electronic evidence
is not always data that can be merely reviewed by a review team and passed along to
investigators Whether data stored on a computer is evidence may depend on other
information stored on the computer and the application of knowledge about how a computer
behaves Therefore, contextual information necessary to understand other evidence also falls

within the scope of the warrant.

23

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 25 of 30

e. Further, in finding evidence of how a device was used, the purpose of its use, who used it,
and when, sometimes it is necessary to establish that a particular thing is not present on a
storage medium.

76. 1 know that when an individual uses an electronic device, the individual’s electronic
device will generally serve both as an instrumentality for committing the crime, and also as a storage
medium for evidence of the crime, The electronic device is an instrumentality of the crime because it is
used as a means of committing the criminal offense. The electronic device is also likely to be a storage
medium for evidence of crime. From my training and experience, 1 believe that an electronic device
used to commit a crime of this type may contain: data that is evidence of how the electronic device was
used; data that was sent or received; and other records that indicate the nature of the offense.

77. Nature of examination Based on the foregoing, and consistent with Rule 41 (e)(2)(B),
the warrant 1 am applying for would permit seizing, imaging, or otherwise copying storage media that
reasonably appear to contain some or all of the evidence described in the warrant, and would authorize a
later review of the media or information consistent with the warrant. The later review may require
techniques including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of a hard drive to human inspection in order to determine whether it is evidence described by
the warrant.

78. Manner of execution Because this warrant seeks only permission to examine a device
already in law enforcement’s possession, the execution of this warrant does not involve the physical
intrusion onto a premises Consequently, 1 submit there is reasonable cause for the Court to authorize
execution of the warrant at any time in the day or night.

///
///
///
///
///
///
///

24

 

 

\OOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 26 of 30

CONCLUSION

79. For the reasons identified above, 1 respectfully request the issuance of a search warrant

for the Subject Devices which are described and depicted in Attachment A, authorizing any agent or

task force officer of the FBI, with the assistance of other law enforcement officers to search the device

for items more particularly described in Attachment B, all of which are evidence, instrumentalities and

fruits of violations of Title 18, United States Code, Sections 2252(a), Receipt/Distribution of Child

Pornography, and § 2251(a), Sexual Exploitation of Children.

1 declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

girl ici 1… …,,. 4{7%"“
THE HONORABLE ALLISON CLAIRE
UNITED STATES MAGISTRATE JUDGE

APPROVED AS TO FORM BY:

,
v¢¢/z%v,

M'lCHELE BECKWITH
ASSISTANT U.S. ATTORNEY

25

7
Richard Washabaugh
Task Force Officer
Federal Bureau of 1nvestigations

Swom to and subscribed before
me this j day of February, 2019.

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 27 of 30

ATTACHMENT A
This search warrant authorizes a search and the forensic examination of the following Subject Devices

for the purpose of identifying information described in Attachment B.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Item 1 ~ Toshiba hard drive, S/N: 943BTNQPTYP3

Item 2 - Miscellaneous CD/DVDs located in case in cardboard box by the closet
Item 3 - Western Digital Easy Store, S/N: WX41D370L4TH

Item 4 - Hitachi hard drive, S/N: lMG64LGD

Item 5 - Western Digital My Passport hard drive, S/N: WXE1A1706YKU

Item 6 ~ Emachine desktop computer, S/N : PTND5P2002220024773000

Item 7 - Alienware Laptop computer

Item 8 _ Gray USB drive, PNY brand

Item 9 - Gray USB drive, SanDisk Cruzer mini

Item 10 - Gray USB drive, unknown make

Item 11 ~ Blue USB drive, unknown make

Item 12 - Black and red USB drive, Cruzer edge

Item 13 _ Black and white USB drive, SanDisk Cruzer

Item 25 - A FUJIFILM Finepix JX310 digital camera with no battery or storage
Item 26 - A silver USB drive with “Ecolab water softening 2007” which was plugged in to
a digital photo viewer

Item 29 - A Sony floppy disk

Item 30 - A Panasonic Compact Video Cassette

These items are currently being stored in evidence at the CCIU office, 4949 Broadway Suite F104
Sacramento, CA 95 820.

26

 

 

 

Ul-I>L»Jl\)

\OOC\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 28 of 30

ATTACHMENT B

1. The entirety of the digital contents of the items identified in Attachment A, and any items
contained therein that relate to, or which appear to be fruits, instrumentalities or evidence of, violations of
18 U.S.C. § 2252(a) and § 2251(a), including but not limited to, images videos documents or log files

2. Evidence of user attribution showing who used or owned the Subject Devices at the time the
things described in this warrant were created, edited, or deleted, such as logs phonebooks saved usemames
and passwords, documents and browsing history.

3. Any and all computer data which would tend to identify the individual(s) responsible for
downloading and/or viewing the above-described child exploitative material. This includes but is not
limited to, user profile data, email and messaging account names notes and other documents which contain
identifying information as well as the means used to download, view and store child exploitative material.

4. Any and all computer passwords and other data security devices designed to restrict access
to or hide computer software, documentation or data, consisting of hardware, software or other
programming code. Data security hardware may include encryption devices chips and circuit boards Data
security software or digital code may include programming code that creates “test” keys or “hot” keys
which perform certain pre-set security functions when touched Data security software or code may also
encrypt; compress hide or “booby-trap” protected data to make it inaccessible or unusable, as well as
reverse the process to restore it.

5. Any information that may lead to the identity and age of the children depicted in the images
seized pursuant to this warrant.

6. Records evidencing the use of the lnternet Protocol address identified in the Affidavit to
communicate with any other computers or Peer-to-Peer users or devices including:

a. records of lnternet Protocol addresses used;

b. records of lnternet activity, including firewall logs caches, browser history and cookies
“bookmarked” or “favorite” web pages search terms that the user entered into any lnternet
search engine, and records of user-typed web addresses

7. As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including any
form of computer or electronic storage (such as fiash memory or other media that can store data) and any

photographic forrn.

27

 

 

 

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 29 of 30
A() 93 (Rcv. l 1/13) Search and Scil.urc Warrant

UNITED STATES DrsTRICT CouRT
for the

Eastern District ofCalifomia
ln the Matter of the Search of

CaseNo.
2219-SW~0164 AC

SUBJECT DEVlCES identified in Attachment A to the
Supporting AfHdavit in Support ofthis Warrant

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the 77 Eastern¢ 7 District of 7 7 7 California

(identi/y the person or describe the property to be searched and give its /ocation)i

SEE ATTACHMENT A, attached hereto and incorporated by reference.

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abOVe, and that Such Search Wlll reveal (ia'entrfv the person or describe the property to be seized)l

 

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before y nw m§j_/_jjj/_ijkj» (not 10 exceed 14 dn_vs)
El in the daytime 6:00 a.m. to 10:00 p.m. 121 at any time in the day or night because good cause has been established

U nless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of Califomia.

l'_`l Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
prOpeI‘ty, Wlll be Searehed Ol‘ SelZed (c/teck the appropriate box)

l'_`l for ___* days ('nor to exceed 30) El until, the facts justifying, the later specific date of

\
Date and time issued: zl/f/// / 7 // .' UO //. h~ . …\»Q _ ,,,,,,

Judge 's signature

Alli_sonC_lajre, U.S. Magistrate Judge

City and state: _§acramento, Cahfomia

 

Printea' name and title

AO 93 (Rcv. l l/l3) Search and Scilurc Warrant (l’agc 2)(1\10¢1111€<1)

Case 2:19-va-00164-AC Document 1 Filed 03/04/19 Page 30 of 30

 

Return

 

Case No.:

 

Date and time warrant executed: Copy of warrant and inventory left with:

 

 

inventory made in the presence of:

 

lnventory of the property taken and name ofany person(s) seized:

 

Certification

 

 

1 swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me this date.

 

Signature ofjudge

 

Date

 

 

 

